MEMORANDUM **
Terrance C. Rochon appeals the district court’s denial of his motion to set aside judgment pursuant to Federal Rule of Civil Procedure 60(b)(6) (“Rule 60(b) motion”) challenging the denial of his 28 U.S.C. § 2254 motion. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Rochon contends that the district court abused its discretion in denying the 60(b) motion because Rochon, a pro se habeas petitioner, did not receive notice of entry of judgment until over a year after judgment was entered against him. We disagree. As the district court correctly noted, Federal Rule of Appellate Procedure 4(a)(6) provides the only relief available to *932a party who has failed to appeal within the time allowed because of lack of notice. See Fed.R.Civ.P. 77(d); In re Stein, 197 F.3d 421, 425 (9th Cir.1999). “The procedures set forth in Rule 4 are strictly construed; there is no exception for prisoners proceeding pro se or for habeas corpus actions.” Malone v. Avenenti, 850 F.2d 569, 572 (9th Cir.1988). Because Rochon’s Fed.R.Civ.P. Rule 60(b) motion was filed outside the 180-day limitation period set forth by Fed. R.App. P. Rule 4(a)(6), and because no “unique circumstances” warrant an exception to this requirement, the district court properly denied Rochon’s motion. See In re Stein, 197 F.3d at 425-26; Slimick v. Silva, 928 F.2d 304, 310 (9th Cir.1990).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.